Case 6:19-mc-00041-CEM-LRH Document1 Filed 08/05/49) AJAR° Oe AED 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

 

)
)
In the Matter of the Extradition )  CaseNo. me.
of GAGNON, NICHOLAS eid 4) Orl-ui LH
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ 11/19/45, 11/24/15, 5/24/16, 2/1317 in the county of Canada in the
District of , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. Section 3184 Being a fugitive from Canada, which has sought his arrest with a view

towards extradition on the charges of possession of property obtained by
crime, robbery, conspiracy to commit robbery, using an imitation firearm in
commission of an offense, and fourteen counts of failure to comply with
conditions of undertaking or recognizance, all in violation of the Criminal
Code of Canada, pursuant to the treaty of extradition between the United
States and Canada, and Title 18 U.S.C., Section 3184.

This criminal complaint is based on these facts:

See attached complaint

&@ Continued on the attached sheet.

 

Sean P. Shecter, Assistant United States Attorney
Printed name and title

Sworn to before me and signed in my presence.

Dae: [S$ [21% ta

a Judge's signature

City and state: Orlando, Florida Honcrable Daniel C. lrick
Printed name and ttle

 
Case 6:19-mc-00041-CEM-LRH Document1 Filed 08/05/19 Page 2 of 12 PagelD 2

UN— SHAR AM

STATE OF FLORIDA Case No. 6:19 Qy 1 <O{-LY| CH
COUNTY OF ORANGE
COMPLAINT AFFIDAVIT

(18 U.S.C. § 3184)

I, the undersigned Assistant United States Attorney, being duly sworn, state
on information and belief that the following is true and correct:

1. In this matter, I represent the United States in fulfilling its treaty
obligation to Canada.

2. There is an extradition treaty in force between the United States and
Canada, the Treaty on Extradition Between the United States of America and
Canada, U.S.-Can., Dec. 3, 1971, 27 U.S.T. 983, as amended by the Protocol
Amending the Extradition Treaty with Canada, U.S.-Can., Jan. 11, 1988, S. TREATY
Doc. No. 101-17 (1990), and the Second Protocol Amending the Extradition Treaty
with Canada, U.S.-Can., Jan. 12, 2001, S. TREATY Doc. No. 107-11 (2002)
(collectively, the “Treaty”).

3. Pursuant to the Treaty, the Government of Canada has submitted a
formal request through diplomatic channels for the extradition of Nicholas Gagnon
(“GAGNON”).

4, According to the information provided by the Government of Canada,
GAGNON is wanted in that country for the following offenses, in violation of the

Criminal Code of Canada (the “CCC”):

 
Case 6:19-mc-00041-CEM-LRH Document1 Filed 08/05/19 Page 3 of 12 PagelD 3

a. One count of Possession of Property Obtained by Crime, in
violation of CCC §§ 354(1) and 355(b)q);

b. One count of Robbery, in violation of CCC § 344(1}(b);

c. One count of Conspiracy to Commit Robbery, in violation of CCC §
465(1)(c);

d. One count of Using Imitation of Firearm in Commission of an
Offense, in violation of CCC § 85(2)(a) and 85(3);

e. One count of Accessory After the Fact of a Robbery, in violation of
CCC § 463(a);

f. Fourteen counts of Failure to Comply with Condition of
Undertaking or Recognizance,’ in violation of CCC § 145(3)(a); and

g. Two counts of Failure to Attend Court, in violation of CCC §
145(2)(a) and (b).

These offenses were committed within the jurisdiction of Canada, and four separate
warrants were issued for GAGNON’: arrest, as described below.”

5. Warrant 1: On July 20, 2017, Louis-Philippe Laplante, Justice of the
Peace in the Province of Québec, issued a warrant for GAGNON’s arrest for

Possession of Property Obtained by Crime, based on the following facts:

 

1 Under Canadian law, there are several ways by which an accused may be released
while awaiting trial, including being subject to an undertaking and being subject to a
recognizance. An undertaking is a general promise to respect certain conditions; a
recognizance is a promise to pay the Crown a certain amount of money if certain
conditions are violated, such as if the accused were to fail to show up to court when
summoned. A single undertaking or recognizance can lead to many offenses, as the
breach of each condition is an offense in itself

2 GAGNON was also charged with an additional count of Failure to Comply with
Condition of Undertaking or Recognizance, in violation of CCC § 145(3)(a), ina
separate warrant, relating to his alleged failure to comply with his curfew as required
under the conditions of his release; however, the United States is not proceeding on
that count at this time.

 
Case 6:19-mc-00041-CEM-LRH Document1 Filed 08/05/19 Page 4 of 12 PagelD 4

a. On November 18, 2015, at 10:31 p.m., Saireté du Québec, the
provincial police force for the Canadian province of Québec, received a report of a
robbery at the Chez Ma-Mi convenience store located at 961 Sainte-Henriette, in
Saint-Lin-Laurentides, Canada. Officers were told that a masked man had
threatened employee Tania Lamoureux with a pistol. The masked man had stolen
money and packs of Loto-Québec lottery tickets from the registers.

b. On November 20, 2015, Sfreté du Québec Officer Nicholas
Lavoie (“Officer Lavoie”) went to the convenience store to review the invoice for the
purchase of the lottery tickets. The invoice indicated the serial numbers of the tickets
that had been stolen on November 18, 2015. Officer Lavoie gave the serial numbers
of the stolen lottery tickets to Loto-Québec, which identified some of the stolen serial
numbers as having been paid out in different stores in the province of Québec
between November 19 and 20, 2015.

c. On November 19, 2015, an individual exchanged four of the
stolen tickets at the Marche Richelieu store in Lanoraie, Québec. The next day, an
individual exchanged thirty stolen tickets at the Pierret grocery store and the Relais
convenience store in Val-d’Or, Québec. After reviewing surveillance footage
obtained from these three stores, Investigative Sergeant Pierre-Luc Castonguay
(“Sergeant Castonguay”) with Sireté du Québec identified GAGNON as the

individual who had exchanged the stolen lottery tickets.

 
Case 6:19-mc-00041-CEM-LRH Document1 Filed 08/05/19 Page 5 of 12 PageID 5

6. Warrant 2: On February 13, 2017, Judge Marc Ouimette, of the Court
of Québec, issued a warrant for Gagnon’s arrest for Robbery, Conspiracy to Commit
Robbery, Using Imitation of Firearm in Commission of an Offense, and Accessory
After the Fact of a Robbery, based on the following facts:

a. On November 24, 2015 (less than a week after the Chez Ma-Mi
robbery), at 8:27 p.m., Veronic Thouin (“Thouin”), a waitress at Bar aux Sports in
Val-d’Or called the police to report that the bar had been robbed. Thouin told police
that two individuals had entered the bar through the back door and made their way
to the front counter. According to Thouin, one of the individuals pointed a black
revolver at her, shouting “[t]his is a holdup; don’t move, and nothing will happen to
you,” while the other man went behind the front counter and opened a drawer where
he found a cash box containing approximately $15,000 CAD. The bills in the cash
box were in bundles, held together by elastic bands. The men took the cash box and
fled out the back door.

b. Guy-Roger Thompson (‘““Thompson”) reported that he and his
spouse were returning home when they noticed a white/grey Cadillac stopped in the
middle of the alleyway behind their residence with its engine running. According to
Thompson, a white man who appeared to be in his twenties was in the driver’s seat
of the Cadillac. Thompson then observed two men, whose physical features were
obstructed by their clothing, running toward the car, one of whom was carrying a

dark backpack. The two men entered the Cadillac, and it sped off. Thompson

4

 
Case 6:19-mc-00041-CEM-LRH Document1 Filed 08/05/19 Page 6 of 12 PagelD 6

identified the license plate number of the Cadillac as W38 JBE. He called the police
at 8:46 p.m. to report what he had observed. According to information maintained
in a Canadian police database, the license plate identified by Thompson was
associated with a white Cadillac registered to GAGNON.

c. Shortly thereafter, at approximately 9:00 p.m. that same day,
police set up a road block at the main thoroughfares connecting Val-d’Or to other
cities, with the goal of intercepting GAGNON’s Cadillac. At 9:24 p.m.,

GAGNON’s Cadillac arrived at the road block. The driver identified himself as
GAGNON, and his passenger was identified as Francis Legault (“Legault”).

Officers notified both individuals that they were being detained for investigation. In
a post-detention search, officers discovered two bundles of money in Lagault’s back
pocket. The cash bundles, totaling $2,000 CAD, were held together by elastic bands.
Officers placed GAGNON and Legault under arrest. After transporting GAGNON
and Legault to the police station, officers discovered another $1,745 CAD, also held
together by elastic bands, hidden in Legault’s pants and socks. On the following day,
November 25, 2015, officers searched GAGNON’s Cadillac and found, among other
items, $480 CAD rolled up and bound with an elastic band.

d. Also on November 25, 2015, police received surveillance videos
from Bar aux Sports, which showed two men arriving at the bar in the minutes just
prior to the robbery, one of whom spoke to the waitress while the other looked

around and played a video poker machine. Sergeant Castonguay identified the man

5

 
Case 6:19-mc-00041-CEM-LRH Document1 Filed 08/05/19 Page 7 of 12 PagelD 7

talking to the waitress as GAGNON, while the second man was identified as Patrice
Gaudreault-Morin (“Gaudreault-Morin”).

e. Police executed a search warrant at Gaudreault-Morin’s
residence, where they discovered a black airgun Gmitation 9mm handgun), a black
backpack containing the small metal cash box from Bar aux Sports, and clothing
corresponding to that worn by the robbers, as seen on footage from the surveillance
cameras.

f. On November 25, 2015, GAGNON provided a written statement
admitting he had gone to Bar aux Sports on November 24, 2015, within the hour
preceding the robbery.

7. Warrant 3: On June 16, 2016, Marie-Claude Bélanger, Justice of the
Peace in the Province of Quebec, issued a warrant for GAGNON’s arrest on two
counts of Failure to Comply with Condition of Undertaking or Recognizance, based
on the following facts:

a. Following his arrest for the Bar aux Sports robbery, GAGNON
remained detained through November 30, 2015, at which time he was released on
bail after signing an undertaking that specified certain terms of his release.
Subsequently, on May 9, 2016, GAGNON also signed a recognizance providing
additional terms. The terms of both the undertaking and the recognizance required
GAGNON to abstain from possessing or using drugs or narcotics except as

medically prescribed.

 
Case 6:19-mc-00041-CEM-LRH Document1 Filed 08/05/19 Page 8 of 12 PagelD 8

b. On May 24, 2016, Jessica and Joanie Poissant-Ricard (“the
Poissant-Ricards”), went to a beach on Lac des Soeurs in Val-d’Or, where they
noticed a group of approximately ten individuals using drugs. One man lost
consciousness and fell into the water. After no one in the group reacted or provided
assistance, the Poissant-Ricards retrieved the unconscious man from the water and
drove him to their home in the city, at which time they noticed that his health was
deteriorating and called emergency services to report the incident.

c. Sreté du Québec Officer Patrice Leblanc-Bioldeau and other
officers who responded to the call recognized GAGNON from prior interactions
with him. The officers brought GAGNON to a hospital in Val-d’Or, where he was
admitted to the intensive care unit for a severe overdose, and where he tested positive
for methamphetamines, cocaine, THC, and benzodiazepines, thereby demonstrating
that he had violated the relevant terms of the undertaking and recognizance.

8. Warrant 4: On March 14, 2017, Justice of the Peace Jacques Barbés, in
the Province of Québec, issued a warrant for GAGINON’s arrest on twelve counts of
Failure to Comply with Condition of Undertaking or Recognizance, based on the
following facts:

a. In addition to the November 30, 2015, undertaking and the May
9, 2016, recognizance, GAGNON also signed another undertaking on July 8, 2016,

providing various conditions of his release.

b. On February 13, 2017, GAGNON failed to appear as summoned

7

 
Case 6:19-mc-00041-CEM-LRH Document1 Filed 08/05/19 Page 9 of 12 PagelD 9

for trial in Amos, Québec. U.S. authorities determined that GAGNON had left
Canada and arrived in the United States the weekend preceding his trial date. In so
doing, GAGNON committed the following violations of the conditions of his
release:
i. One violation of the requirement to appear in court on
February 13, 2017, at the courthouse in Amos, pursuant to CCC
§ 145(2)fa);
ii. One violation of the requirement to appear in court on
February 13, 2017, at the courthouse in Amos, having already
appeared before the court on January 23, 2017, pursuant to CCC
§ 145(2)(b).
iii. | Two violations of the requirement to keep the peace, be of
good behavior, and appear in court when required, pursuant to
CCC § 145(3)(a);
iv. Two violations of the requirement to live at 1860,
boulevard Forest, apt. 5, in Val-d’Or, pursuant to CCC §
145(3)a);
v. One violation of the requirement to be at 1860,
boulevard Forest, apt. 5, in Val-d’Or, between 9:00 p.m. and 6:00
a.m., except for the purposes of legitimate and remunerated.
work, pursuant to CCC § 145(3){a);

8

 
Case 6:19-mc-00041-CEM-LRH Document1 Filed 08/05/19 Page 10 of 12 PagelD 10

vi. One violation of the requirement to be at 1860,
boulevard Forest, apt. 5, in Val-d’Or, between 10:00 pm and 6:00
am, except for the purposes of legitimate and remunerated work,
pursuant to CCC § 145(3)(a);
vii. Two violations of the requirement not to change address
without prior authorization from the court, pursuant to CCC §
145(3)(a);
viii. Two violations of the requirement not to leave the judicial
district of Abitibi-Temiscamingue, pursuant to CCC § 145(3)(a);
ix. One violation of the requirement to go to the Stireté du
Québec station in Val-d’Or once a week to sign a register,
between 9:00 a.m. and 4:00 p.m. on Fridays, starting on May 13,
2016, pursuant to CCC § 145(3)(a); and
x. One violation of the requirement to go to the Sfreté du
Québec station in Val-d’Or once a week to sign a register,
between 9:00 a.m. and 4:00 p.m. on Fridays, starting on July-15,
2016, pursuant to CCC § 145(3)(a).
9, GAGNON may be found within the jurisdiction of this Court at 3926
Brown Ct., Cocoa, Florida 32926.
10. Katherine C. Fennell, an Attorney-Adviser in the Office of the Legal

Adviser of the U.S. Department of State, has provided the U.S. Department of

9

 
Case 6:19-mc-00041-CEM-LRH Document1 Filed 08/05/19 Page 11 of 12 PagelID 11

Justice with a declaration authenticating a copy of the diplomatic note by which the
request for extradition was made and a copy of the Treaty, stating that the offenses
for which extradition is requested are provided for by the Treaty, and confirming that
the documents supporting the request for extradition are properly certified by the
principal U.S. diplomatic or consular officer in Canada, in accordance with 18
U.S.C. § 3190, so as to enable them to be received into evidence.

11. The declaration from the U.S. Department of State, with its
attachments, including a copy of the diplomatic note from Canada; a copy of the
Treaty; and the certified documents submitted in support of the request (marked
collectively as Government’s Exhibit 1), are filed with this complaint and
incorporated by reference herein.

12. GAGNON likely would flee if he learned of the existence of a warrant

for his arrest.

10

 
Case 6:19-mc-00041-CEM-LRH Document1 Filed 08/05/19 Page 12 of 12 PagelD 12

WHEREFORE, the undersigned requests that a warrant for the arrest of the
aforenamed person be issued in accordance with 18 U.S.C. § 3184 and the
extradition treaty between the United States and Canada, so that the fugitive may be
arrested and brought before this Court to the end that the evidence of criminality

may be heard and considered, and that this complaint and the warrant be placed

under the seal of the Court until such time as the Se
Sean,

hecter NS
Assistant United States Attorney

Sworn to before me and subscribed
in my presence this Z day of “9 ae

2019.
Ga

The Hoforable Daniel C. Irick
United States Magistrate Judge

11

 
